Motion for a stay granted insofar as to extend appellants’ time to procure the record on appeal and appellants’ points to be served and filed to and including March 1, 1960, with notice of argument for March 29, 1960, and the order of this court entered September 29, 1959 is revised accordingly. If the appellant fails to comply with this condition, respondent may submit for signature an order dismissing the appeal without further notice to appellants. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.